              Case 2:16-cv-08087-JLL-JAD Document 60 Filed 02/20/19 Page 1 of 2 PageID: 466

                                               S TORZER & A SSOCIATES
                                                     A PROFESSIONAL CORPORATION

ROMAN P. STORZER

SIEGLINDE K. RATH*                                                                                      BALTIMORE OFFICE:
                                                     1025 CONNECTICUT AVENUE, NORTHWEST
BLAIR LAZARUS STORZER**                                                                              9433 COMMON BROOK ROAD
ROBIN N. PICK***                                             SUITE ONE THOUSAND
                                                           WASHINGTON, D.C. 20036                            SUITE 208
   * Admitted in Maryland & N.J.
 ** Admitted in D.C., Maryland & Illinois                                                             OWINGS MILLS, MD 21117
*** Admitted in California & Maryland
                                                               (202) 857-9766
                                                          FACSIMILE: (202) 315-3996                       (410) 559-6325
OF COUNSEL                                                                                           FACSIMILE: (202) 315-3996
ROBERT L. GREENE†                                          W W W .S T O R Z E R L A W .C O M
JOHN G. STEPANOVICH††
CHRIS K. COSTA†††
 †    Admitted in N.Y.
††    Admitted in Virginia, N.Y. & Ohio (inactive)
†††   Admitted in N.J., N.Y. and Penn.




                                                                                 February 20, 2019
              VIA ECF
              Joseph A. Dickson
              United States Magistrate Judge
              Martin Luther King Building & U.S. Courthouse
              50 Walnut Street, Room 4015
              Newark, N.J. 07101


                       Re:       Valley Chabad, et al. v. Borough of Woodcliff Lake, et al.
                                 Case No.: 2:16-08087-JLL-JAD

              Your Honor:

                      The undersigned represents Plaintiffs Valley Chabad, Inc. and Rabbi Dov Drizin
              (“Plaintiffs”) in the above-referenced matter. As per Your Honor's Text Order of January 30,
              2019, I am writing to report on the status of the outstanding discovery issues outlined in Plaintiffs’
              January 29, 2019 letter to the Court.

                      Since the January 30, 2019 telephone conference with the Court, Plaintiffs have received
              only a small handful of documents from Defendants despite significant outstanding discovery
              obligations which Plaintiffs have outlined several times over the past year. To date, Plaintiffs still
              have not received:

                       •         Responses and Objections to Plaintiffs’ First Request for Production of Documents
                                 served upon Defendant Rendo;
                       •         Responses and Objections to Plaintiffs’ First Request for Production of Documents
                                 served upon Defendant Borough;
Case 2:16-cv-08087-JLL-JAD Document 60 Filed 02/20/19 Page 2 of 2 PageID: 467



       •        Supplemental interrogatory answers in response to Plaintiffs’ August 3, 2018 letter;
       •        Responses and Objections to Plaintiffs’ Supplemental Requests for Production of
                Documents served upon Defendant Borough;
       •        Responses and Objections to Plaintiffs’ Supplemental Requests for Production of
                Documents served upon Defendant Board;
       •        Responses and Objections to Plaintiffs’ Supplemental Requests for Production of
                Documents served upon Defendant Rendo;
       •        Responses and Objections to Plaintiffs’ Supplemental Requests for Production of
                Documents served upon Defendant Paul Bechtel;
       •        Any documents responsive to requests for production or interrogatories in the
                manner specified in the ESI order.
        Per the February 11, 2019 updated Scheduling Order (Dkt. #59), Defendants’ deadline for
responses to Plaintiffs’ outstanding written discovery requests has been extended to February 21,
2019. If Plaintiffs do not receive written discovery responses by February 21, Plaintiffs intend to
file a motion to compel, as discussed during the January 30 conference.

                                                      Respectfully submitted,



                                                      Robin N. Pick

cc:        All counsel of record via ECF
